Case 2:16-cv-00776-SPC-NPM Document 88 Filed 07/26/21 Page 1 of 3 PageID 941




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

             Plaintiff,

v.                                               Case No: 2:16-cv-776-SPC-NPM

3M ELECTRONIC
MONITORING, INC. n/k/a
ATTENTI US, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff’s Motion for Reconsideration (Doc. 86).

Defendant responded in opposition (Doc. 87). The Court need not recite this

case’s whole history. It is enough to note Plaintiff moved under Rule 60(b) to

vacate the Court’s judgment, arguing it was void. The Court denied—holding

the judgment was not void (the “Order”). (Doc. 85). Now, Plaintiff wants

reconsideration.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:16-cv-00776-SPC-NPM Document 88 Filed 07/26/21 Page 2 of 3 PageID 942




       The decision to grant a motion for reconsideration is within the sound

discretion of the trial court.2 Region 8 Forest Serv. Timber Purchasers Council

v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993).                Three possible reasons to

reconsider follow: “(1) an intervening change in controlling law; (2) the

availability of new evidence; (3) the need to correct clear error or prevent

manifest injustice.” Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689,

694 (M.D. Fla. 1994). Importantly, reconsideration is not a chance to raise or

reargue an issue. The “reconsideration of a previous order is an extraordinary

remedy to be employed sparingly.” Sussman, 153 F.R.D. 689, 694 (M.D. Fla.

1994).

       Plaintiff failed to show this is an extraordinary case requiring

reconsideration. Indeed, Plaintiff fails to challenge the Court’s holding that

the judgment was not void. See (Doc. 86 at 3 (“Plaintiff accepts for now this

doesn’t rise past ‘mere error’ and cannot void a judgment.”)). On its own, that

conclusion is legally dispositive. If the judgment was not void, then there was

no basis to vacate. And, therefore, reconsideration is misplaced. So the Court

need not address Plaintiff’s remaining arguments, which take issue with the



2Plaintiff does not cite the Rule under which he seeks relief. While Plaintiff filed the Motion
within twenty-eight days of the Order, the Court liberally construes this as a request under
Federal Rule of Civil Procedure 60(b). See Hamilton v. Sec’y Fla. Dep’t of Corr., 793 F.3d
1261, 1267 n.3 (11th Cir. 2015) (There is reason to think that Rule 59(e) cannot be used to
second-guess the denial of a Rule 60(b) motion.”). Regardless of the Rule applied, the
standards are similar (where relevant), and the answer would be the same either way.




                                              2
Case 2:16-cv-00776-SPC-NPM Document 88 Filed 07/26/21 Page 3 of 3 PageID 943




Court’s alternative reasoning. Even if the Court did reach those matters, it

stands by the Order and finds nothing to reconsider.

      To the extent that Plaintiff moves for recusal, the request is denied.

Adverse rulings are almost never a reason to recuse. Bolin v. Story, 225 F.3d

1234, 1239 (11th Cir. 2000). And Plaintiff identifies no facts from which the

Court’s impartiality could reasonably be questioned. See id.; 28 U.S.C. § 455.

      Accordingly, it is now

      ORDERED:

      Plaintiff’s Motion for Reconsideration and Motion to Vacate (Doc. 86) is

DENIED.

      DONE and ORDERED in Fort Myers, Florida on July 26, 2021.




Copies: All Parties of Record




                                      3
